Citation Nr: 1315190	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  09-28 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the tongue, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1965 to July 1967.  He served in the Republic of Vietnam from July 1966 to July 1967.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in relevant part, denied the Veteran's claim for service connection for carcinoma of the tongue.  Jurisdiction of this case has since been transferred to the RO in Chicago, Illinois

This appeal was previously before the Board in March 2012.  The Board remanded the claim so that the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further remand is required in regards to the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

Initially, VA treatment records from June 2007 indicate that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits since November 2006.  SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.")  As it appears the Veteran was granted SSA disability benefits as a result of the residuals of his squamous cell carcinoma of the tongue, on remand an attempt should be made to obtain his SSA records.

The Veteran essentially contends that his carcinoma of the tongue is due to exposure to Agent Orange in service.  The Board notes that the Veteran's exposure to herbicides during service has already been established.  Recognizing the Veteran's service in the Republic of Vietnam during the Vietnam era, the RO granted service connection for coronary artery disease on a presumptive basis to Agent Orange exposure during service in an April 2011 rating decision.  See 38 C.F.R. § 3.307(a) (6) (iii) (2012). 

As carcinoma of the tongue is not listed as a condition for which presumptive service connection due to herbicide exposure is warranted, the Veteran is not entitled to a regulatory presumption of service connection for this disability as a result of in-service herbicide exposure.  However, his claim must still be reviewed to determine if service connection can be established on a direct basis or based on applicable presumptions established for chronic disease under 38 C.F.R. § 3.309(a).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation). 

In this regard, a March 2007 letter from J.W.E., M.D. noted that although he was unaware of a "proven link" between Agent Orange exposure and tongue cancer, he indicated that there was a possibility that Agent Orange may have played a role in the development of the Veteran's cancer.  

In March 2013, the Veteran's representative provided an article from the Journal of Occupational and Environmental Medicine, Vol. 43, which the representative interpreted to reveal a study showed an "increased risk for those exposed to Agent Orange to all cancer sites and consistent with multi-site carcinogenic effect especially in the digestive and respiratory areas."  The representative argued that although the tongue is not respiratory or digestive, the base of the tongue is located just above the larynx, and would also come in contact with inhaled carcinogens in the same way as the larynx and lower reparatory tract.  The provided article noted that the "risk for respiratory and digestive cancers was elevated [in the study population] but not significantly."  The representative also provided an excerpt from the Veterans and Agent Orange:  Update 2010, and indicated that the Institute of Medicine had ruled the association between exposures to Agent Orange and tongue cancer "inconclusive." 

In March 2012, the Board remanded this claim to afford the Veteran a VA examination.   VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. §  5103A (d); 38 C.F.R. § 3.159(c) (4).  See also Robinette  v. Brown, 8 Vet. App. 69, 76 (1995).  In April 2012, the Veteran was afforded an examination.  The Veteran reported that he used to drink two to three beers a week prior to 2006, and that he was a lifelong non-smoker.  The available medical records in the claims file do not indicate that the Veteran was ever diagnosed with the human paplillomavirus (HPV).  The examiner diagnosed residuals of squamous cell carcinoma of the tongue, stage 3.  He also opined that it was less than likely that the Veteran's tongue cancer was related to his active duty because "tongue cancer is most common among smokers, alcohol drinkers and exposure to HPV."  Unfortunately, this opinion is inadequate.  The examiner merely pointed out the most common causes of tongue cancer, but did not apply these causes to the Veteran's own situation.  

The claims file should be returned to the examiner for an addendum opinion, after review of the representative's medical articles and any newly acquired treatment records from SSA.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 


Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the Veteran's claim for 
SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Please return the claims file to the same examiner who conducted the April 2012 VA examination, if available, to obtain an addendum opinion regarding the etiology of the Veteran's squamous cell carcinoma of the tongue.

Please ask the examiner to review the entire claims file, and any records added to Virtual VA, to include the medical articles provided in March 2013 and any SSA records.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's squamous cell carcinoma of the tongue is due to his military service, to include as a result of exposure to herbicides.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

In the April 2012 opinion, the examiner noted that the three main causes of squamous cell carcinoma of the tongue are smoking, alcohol drinking and exposure to HPV.  In rendering the supplemental opinion, the examiner should discuss with specify how these risk factors relate to the Veteran's situation.  In this regard, the record appears to show that the Veteran consumed of two to three beers a week until 2006, is a lifelong nonsmoker, and has no apparent history of exposure to HPV.  

If the examiner who performed the April 2012 VA examination is unavailable, the claims file should be provided to a new VA examiner for a medical opinion.

3.  Then, readjudicate the Veteran's claims.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


